ALEXANDER, Justice.
This suit was filed in the district court of Freestone county by E. F. Conklin of Harris county against K. C. Barkley, criminal district attorney of Flarris county, and the sheriff, eight constables, and nine justices of the peace of said county, the chief of police of the city of Houston, and J. R. Sessions, sheriff of Freestone county, for a temporary injunction restraining said of*406ficers from interfering with the operation of certain marble machines owned by plaintiff and operated in Harris and Freestone counties, and to restrain said officers from arresting and prosecuting the plaintiff for operating said machines. The trial court granted the temporary injunction as prayed. The defendants appealed.
The material part of appellee’s petition is as follows:
“That plaintiff owns and caused to be opei'ated prior to the filing of this petition, a number of amusement boards or games, commonly calléd and known as marble tables machines or pin games in Freestone County, Texas, and Harris County, Texas; that said boards or games were operated under the supervision of plaintiff in various mercantile establishments in said counties, a percentage of the profits, if any, being 'granted the owner of the establishment in jvhich said board or game was being operated, the balance of the profit being retained by the owner; that the said boards or games were used and operated for amusement only and there is plainly stated thereon that same were not to be used for gambling in any manner and that plaintiff nor anyone authorized to act for them in the management of said boards or games in their operation have never authorized betting or any other forms of gambling to be conducted, but have expressly forbidden the use of same in that manner. That said boards or games are operated, in substance, in the following manner, to-wit: one desiring to play said board or game deposits therein a five cent piece and receives for playing in most types of said games ten balls and in some types of same but one ball; that said balls or marbles are propelled across and around said board through the operation of a stationary spring which same is controlled by a trigger or plunger; that in the surface of said board are numerous apertures, near each of which is placed a number signifying the number of points the player receives for placing said ball or marble therein; that upon the conclusion of the game the points or score attained by the player are totalled; that at all times during the operation of said game the machine is at the exclusive control of the player thereof and the outcome of same depends solely upon the player’s skill; if the player of said game or board is skilled in operating and playing same a prize or reward is given which depending upon the skill exercised in the playing thereof, ranges from $.05 to $1.50, in most instances paid in cash and in some instances in corresponding values in merchandise at the establishment, in which said board or game be operated and played. * * * That defendants have notified plaintiff and owners of the various establishments in which said machines were placed for operation that they would be arrested and prosecuted should they continue to allow said boards or games to be played in said establishments, and that said boards, games or machines would be seized by defendants and destroyed * *
 It is readily apparent that the petition in its description of the marble machines referred to is too indefinite to justify the relief prayed for. It describes the machines sought to be protected as “a number of amusement boards or games commonly called and known as marble table machines or pin games in Freestone County, Texas, and in Harris County, Texas, * * * operated under the supervision of plaintiff in various mercantile establishments in said counties.” It does not give the number of such machines, the trade-name under which they are manufactured and sold, nor otherwise described them so that they could be identified, nor does it give the name of any of the mercantile establishments in which a single one of them could be found. It is apparent that any officer who, in good faith, desired to obey the writ of injunction issued by the court upon such a petition, would have great difficulty in recognizing either of said machines or the mercantile establishment in which it might be located so as to extend the protection and benefits of the writ as contemplated by the law. It is a well-established rule that in passing upon the sufficiency of a petition for injunction, especially where the injunction is granted at an ex parte hearing, the petition is construed most strongly against the pleader, and in order to be sufficient it must allege all and negative all that is necessary to establish the right to the injunction. 24 Tex. Jur. 222; Gillis v. Rosenheimer, 64 Tex. 243, 246; Plough v. Moore (Tex.Civ.App.) 56 S.W.(2d) 681, par. 6, and authorities there cited. The petition in this case wholly failed to describe the marble machines sought to be protected with sufficient particularity to enable the court to issue the writ of injunction as prayed for, and consequently is insufficient to support the judgment of the trial court. Flood v. Scott (Tex.Civ.App.) 67 S.W.(2d) 909, par. 3.
*407We are also of the opinion that the trial court was without authority to grant the writ for another reason. The petition prays that the peace officers of Harris and Freestone counties be enjoined from arresting and prosecuting appellee for operating said marble machines, and the writ was granted as prayed. It is not charged that the law which the peace officers are threatening to enforce is unconstitutional or otherwise void. No sustainable attack appears to have been made on its validity. While the petition alleges that the plaintiff and those using his machines are not violating the gaming law (Vernon's Ann.P.C. art. 615 et seq.), he alleges a state of facts which shows the contrary. Adams v. Antonio (Tex.Civ.App.) 88 S.W.(2d) 503 (writ refused); Houghton v. Fox (Tex.Civ.App.) 93 S.W.(2d) 781; Roberts v. Gossett (Tex.Civ.App.) 88 S.W.(2d) 507. But, if it should be conceded that the petition shows that they are not violating the law, the result would be the same. The power and authority to interpret the criminal law and to apply the facts of a given case thereto rest exclusively with the courts of this state exercising criminal jurisdiction. Due and orderly procedure require that such questions be first tested in the criminal courts in a trial in accordance with the rules prescribed for the trial of criminal cases, before courts ( of equity are called upon to intervene through the medium of an injunc tion. Ex parte Phares, 122 Tex. 104, 53 S.W.(2d) 297. Hence, it has become a well-established rule in this state that equity will not enjoin criminal proceedings nor attempt to stay the hands of the peace officers in enforcing criminal law, except where the law attempted to be enforced is unconstitutional and void and its enforcement will result in irreparable injury to vested property rights. Ex parte Sterling, 122 Tex. 108, 53 S.W.(2d) 294; State ex rel. McNamara v. Clark, 79 Tex.Cr.R. 559, 187 S.W. 760; Jones v. Whitehead (Tex.Civ.App.) 278 S.W. 305; Brown Cracker & Candy Co. v. City of Dallas, 104 Tex. 290, 137 S.W. 342, Ann.Cas.1914B, 504; Spence v. Fenchler, 107 Tex. 443, 180 S.W. 597; Zucarro v. State, 82 Tex.Cr.R. 1, 197 S.W. 982, L.R.A.1918B, 354; McDonald v. Denton, 63 Tex.Civ.App. 421, 132 S.W. 823; Hatcher v. City of Dallas (Tex.Civ.App.) 133 S.W. 914; 14 R.C.L. 426, 32 C.J. 279; Box et al. v. Newsom et al. (Tex.Civ.App.) 43 S.W.(2d) 981.
For the foregoing reasons, we hold that the trial court was without authority to grant the injunction appealed from.
It is therefore ordered that the judgment of the trial court be, and the same is, reversed, and the injunction dissolved.